COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  JOSEPH ROBERTS,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00096-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Joseph Roberts has filed a pro se petition for writ of mandamus, seeking an order 
compelling the Texas Division of Criminal Justice Institutional Division to restore 6,137 days of
good conduct time credit.
	This court does not have the authority to issue a writ of mandamus against the Texas
Department of Criminal Justice.  See Tex.Gov't Code Ann. § 22.221(a), (b)(Vernon 2004).
Therefore, mandamus relief is denied.

April 10, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)